Determination of the respondent adjudging petitioners in criminal contempt of court confirmed and proceedings dismissed on the merits, without costs. Memorandum: On an examination of the record before us we have reached the conclusion that the evidence was sufficient to authorize the presiding justice to adjudge the petitioners guilty of criminal contempt as found by the trial justice under the specification contained in the affidavit of the special assistant district attorney upon which the proceeding was instituted. We do not find error of fact or law in the conduct of the proceeding or the rulings of the trial justice. All concur. (Proceeding to review contempt of court order.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.